                               Case 2:18-cv-01920-JAD-PAL Document 12 Filed 10/25/18 Page 1 of 2




                          1
                            iaCHARD G.HILL, ESQ.
                            State Bar No. 596                                                                         •       V.lv.

                            SOPHIE A. KARADANIS, ESQ.
                          3 State Bar No. 12006
                            RICHARD G. HILL, LTD.
                          4 652 Forest Street
                            Reno, Nevada 89509
                            (775) 348-0888
                            rmll@richardhillaw.com
                                                                                                                          •   ;   ••



                          6 skaradanis@richardhillaw.com
                            Attorneys for Plainti
                          7
                          8                               UNITED STATES DISTIUCT COURT
                                                                                                                     • &
                         ' 9                                      DISTRICT OF NEVADA
                         10     FIRST MERCURY INSURANCE
                                COMPANY,
                         11                                              )   Case No.: 2:i8-cv-0i920-JAD-PAL
                                                     Plaintiff,
                         12                                                                          ;r7:

                                V.
                         13                                       )
                            CIRCLE S DEVELOPMENT                  )
                         14 CORPORATION, a Nevada corporation,
                            and GREGORY LOYD MUNOZ, both
                         15 individually, and both doing business
                            as "DECK SYSTEMS NEVADA;"             )
                         16                                            ; )
                            ABLE and BAKER COMPANIES; RED
                         17 and GREEN PARTNERSHIPS; and
                            JOHN DOES I through X, inclusive.
                         18
                                                     Defendants.
                         19                                              )
                         20                                  0"RT>F."R AND STIPULATION

                         21                                         ECF No. 12
                         22                 Plaintiff, FIRST MERCURY INSURANCE COMPANY, by and through its
                         23     jittomeys, RICHARD G. HILL, LTD, RICHARD G. HILL, ESQ., and SOPHIE A.
                         24     KARADANIS, ESQ., and defendant, GREGORYLOYD MUNOZ, stipulate and agree that all
                         25     claims by First Mercury Insurance Company against Gregory Loyd Munoz should be, and
                         26     hereby Are, dismissed, without prejudice, with each party to bear their own fees and costs.
                         27     In addition, the hearing scheduled for November 19,2018, is taken off-calendar as moot.
    LAW OFFICE
RICHARD O. HILL
                                       :
  662 ForssI SlreW
Rana, Nevada 8 9 6 0 9
   (776)348-0888
                         28     ///
 Fax(776) 348.0868
                           Case 2:18-cv-01920-JAD-PAL Document 12 Filed 10/25/18 Page 2 of 2




                      1                IT IS SO STIPULATED.
                      2                RESPECTFULLY SUBMITTED,
                      3
                      4
                      5     contain the social security number of any person.
                      6                                           • RICHARD G. HILL, LTD.
                      7
                      8     DATED:
                                                                       CH2CRFG. HILL, ESQ.
                      9                                              SOPHIE A. KARADANIS, ESQ.              • J l , :


                                                                     652 Forest Street
                    10                                               Reno, Nevada 8950^
                                                                     Attorneys for Plaintiff

                                                                     BACKUS/            JZA& BURDEN
                    13
                            DATED
                                                                     EDGAR CARRANZA, ESQ.
                    15                                               3050 South Durango Drive
                                                                     Las^egas. Nevada 89117
                    16                                               Attorney for
                    17
                    18                                              ORDER

                    19           Based on the parties' stipulation [ECF No. 12], which I construe as a joint motion
                    20       under LocalITRule
                                            IS s7-1(c) because it was signed by fewer than all the parties or their
                                                 o ORDERED.
                             attorneys, and with good cause appearing, IT IS HEREBY ORDERED that ALL
                    21                   DATED this
                             CLAIMS AGAINST         GREGORY    day LOYD
                                                                    Of.   MUNOZ are DISMISSED  2018. without
                             prejudice, each side to bear its own fees and costs. The 11/19/18 hearing is VACATED.
              •' 22
              .     23                                               _________________________________
                                                                     UNITED    STATES
                                                                     U.S. District Judge DISTRICT
                                                                                         Jennifer A. JUDGE
                                                                                                     Dorsey
                    24
                                                                     Dated: October 25, 2018
                    25
                    26

     LAWOFPICE
                    27
RICHARD 0 . HIUL
  6 5 2 ForaalSlrost 2 Q




                                                                                                                        liMsik
